 
Exhibit 10.1
 
CONFIDENTIAL TREATMENT REQUESTED.
Confidential portions of this document have been redacted and have been
separately filed with the Commission.
 
 
INVESTMENT ADVISORY AGREEMENT AND DISCRETIONARY TRADING AUTHORIZATION
BETWEEN WELTON INVESTMENT CORPORATION AND ADF TRADING COMPANY I, LLC
DATED DECEMBER 1, 2008

   
THIS AGREEMENT FOR ADVISORY SERVICES is made and entered into this 1st day of
December, 2008, between WELTON INVESTMENT CORPORATION, hereinafter referred to
as the “Advisor,” and ADF Trading Company I, LLC , hereinafter referred to as
the “Client.”  IT IS MUTUALLY AGREED:
  1)
This agreement is for the GLOBAL DIRECTIONAL PORTFOLIO as described in the
Welton Global Directional Portfolio Account Document (“Account Document”).
  2)
The Client acknowledges that the nominal trading size shall be [*] and the
amount of [*] shall be initially deposited with UBS, the Clearing Broker, or
legally committed through a Letter of Commitment. If the account is to be
partially-funded, the difference between the nominal trading size and the actual
funds committed to the account shall be [*] in notional funds. The initial
deposit, all subsequent deposits to and withdrawals from the account, and all
transactions effected in the account shall be subject to this agreement. If the
Client owns more than one account that is managed by the Advisor, each such
account shall be subject to this agreement.
  3)
The account’s level of trading, risk, and management fees, if any, will be based
on total Account Equity. Account Equity shall be defined as the account’s total
assets less total liabilities and includes any realized profits, losses, or
income from investment activity, and will include the sum of all cash, U.S.
Treasury bills, if any, at their cost, other interest-bearing obligations, if
any, at their cost, the capital committed and/or promised but not actually
deposited in the Client’s account, and the current market value of all open
positions less brokerage commissions and transaction fees that would be payable
with respect to the closing of all open positions.
  4)
The Client authorizes the Advisor in accordance with the investment program as
described in the Account Document to cause, in the Advisor’s complete discretion
without prior consultation and notice to the Client, domestic and foreign
futures and options contracts transactions, and/or cash currencies (foreign
exchange) to be bought, sold, or spread, and to buy and sell obligations of, or
guaranteed by, the United States for the account and sole risk of the Client.
The Client appoints the Advisor as its exclusive attorney-in-fact for such
purpose, with full power and authority to act for the Client and on the Client’s
behalf in directing such trading and taking any other actions necessary or
appropriate to carry out such authority, except that the Advisor shall not have
any authority to withdraw any funds, securities or other property from the
account except as specifically authorized by the Client for the payment of
advisory fees from the account when due. The Client will not trade this account
and will not authorize any other party to trade this account.
  5)
The Advisor shall have full authority to transmit orders directly to the
Clearing Broker or to an Executing Broker of the Advisor’s choice and at the
Advisor’s discretion, and the Clearing Broker or Executing Broker is authorized
to accept and execute all such orders. The Client authorizes the Advisor, in the
Advisor’s discretion, to place orders for the Client’s account with one or more
brokers (Executing Broker) other than the Clearing Broker and to use the
Exchange for Physical (EFP) mechanism when it is deemed by the Advisor to be
advantageous. The Client hereby appoints the Advisor as its attorney-in-fact to
execute on the Client’s behalf the Uniform Brokerage Service Execution (Give-Up)
Agreement or any other give-up agreement that the Advisor, in its discretion,
determines to be substantially similar. The Client acknowledges that the
Clearing Broker will bill him for reasonable and customary “give-up” fees
charged by the Executing Broker. This power-of-attorney is a continuing power
and shall remain in full force and effect until terminated by the Client in
writing pursuant to Section 10 hereof, but any such termination shall not effect
any transaction initiated prior to the receipt of such notice of termination.
  ____________________ * Confidential material redacted and filed separately
with the Commission.

 
 
Exhibit 10.1
-1-

--------------------------------------------------------------------------------

 

    6)
The Advisor shall for all purposes herein be deemed to be an independent
contractor and shall, unless otherwise expressly provided or authorized, have no
authority to act for or represent the Client in any capacity other than as set
forth herein.
  7)
The Advisor will manage the account pursuant to its trading and portfolio
management strategies, as selected by the Client and as described in its Account
Document and as may be modified from time to time.
  8)
The Client represents and warrants to the Advisor that the Client is of legal
age to be bound by this contract; that the funds are invested for speculation
and that the amount of his investment in initial account equity does not
constitute funds required for daily living or business expenses; that the Client
has knowledge and experience in financial and business matters and is aware of
the various risks involved in futures, options and foreign exchange trading,
including the possibility of a loss of a portion or in excess of his investment;
that the Advisor cannot give any assurances as to the potential extent of the
Client’s loss, and that the Client is able to assume the risks of such an
investment; that the account will be for the Client’s interest only; that this
Agreement may be terminated at any time pursuant to Section 10 hereof; that the
Client has received, read, and understands the Advisor’s Account Document; that
he, and not the Advisor, is responsible for all margin deposits, brokerage
commissions, and other costs and expenses charged by the Clearing Broker and/or
Executing Broker; that the Client understands that neither the Advisor nor
anyone else can guarantee that the account will be profitable; that the Client
has entered into this Agreement solely on the basis of information in the
Account Document and has not relied on any representations of the Clearing
Broker or other person not appearing in the Account Document; that to the extent
the Client is utilizing “Notional Funds,” the Client understands the
ramifications thereof, including the effects on trading leverage and management
fees to be paid.
  9)
The Advisor and its principals, employees and agents shall not be liable to the
Client for any actions of the Advisor if the Advisor acted in good faith and in
a manner reasonably believed to be in, or not opposed to, the best interests of
the Client and if such actions did not constitute gross negligence or willful
misconduct.
   
The Client will indemnify, hold harmless and defend the Advisor and its
principals, employees and agents from and against any liability, loss, cost or
expense (including attorneys’, accountants’ and auditors’ fees) to which any of
them may become subject: in acting in accordance with or in enforcing this
agreement; in connection with any transaction for the Client’s account; as a
result of any failure of the Client to pay any fees due to the Advisor or the
Advisor’s investigating or defending any liability, loss, cost or expense
covered by this indemnity.
  10)
This Agreement is a continuing one and shall remain in effect until terminated,
except that the Agreement shall automatically terminate upon written notice to
Advisor of the death, legal disability or bankruptcy of the Client. Notice in
such instance shall be deemed given on the close of business on the day such
notice is actually received by the Advisor. Either party may otherwise terminate
this Agreement by giving the other party two business days prior written notice.
   
As soon as practical following receipt or delivery (as the case may be) of a
written notice of intent to terminate this Agreement, the Advisor shall close
any open positions in the Client’s account. If the Agreement is terminated
before the end of the fee period, the termination date shall be deemed the end
of the fee period for purposes of the performance fee determination, if any, and
payment to the Advisor. Management fees, if any, will be prorated by the number
of days the Agreement remains in force during the fee period. The provisions of
liability, indemnity and the payment of fees under this Agreement shall survive
termination.
 

 
 
Exhibit 10.1
-2-

--------------------------------------------------------------------------------

 

    11)
The Client may, consistent with requirements of the Clearing Broker and
applicable futures exchanges and subject to the terms of this Agreement, add to
or withdraw from the cash balance of the account at anytime provided, however,
that written notice is provided to the Advisor prior to effecting the addition
or withdrawal. The Client recognizes that the potential profitability of the
account depends upon consistent investment of capital and that reduction of the
Account Equity could materially and adversely affect the diversification among
markets traded in the account and the potential profitability of the account.
The Client also recognizes that the Advisor will attempt to liquidate open
positions, if necessary, in a prudent manner in order to fund withdrawals and
that payment may be delayed while the Advisor attempts to effect such
liquidations.
  12)
In consideration and compensation for all services to be rendered by the
Advisor, the Client agrees to pay from the assets in the account fees equal to a
monthly management fee of [*] of Account Equity and a quarterly performance fee
of [*] of New Net Trading Profits.
   
An account will be considered open on the date the first trade is executed under
the Advisor's direction. Fiscal quarters shall be defined as successive three
month periods beginning with the first day of the month in which the account
opens and ending on the last day of the third month.
   
Management fees will be due on the first business day after the end of each
month. The monthly management fee shall be calculated as the product of the
Account Equity, as defined in Section 3, at the end of the month, weighted for
any additions and withdrawals during the month, and the monthly management fee
rate. If additions or withdrawals are made prior to the end of the month, the
Account Equity will be adjusted by the amount added or withdrawn, weighted by
the number of days in the month such funds were present or absent respectively.
If the account is closed prior to the end of the month, any management fee will
be calculated as if the termination date was the last day of the month.
   
The performance fee is equal to the applicable percentage of New Net Trading
Profits at the time the fee is due. Performance fees, if any, will be due on the
first business day after the end of each fiscal quarter. If the account is
closed prior to the end of the fiscal quarter, performance fees will be
calculated as if the termination date was the last day of the fiscal quarter. In
the event of account losses followed by profits, the Advisor will not earn a
performance fee until subsequent New Net Trading Profits are earned.
   
New Net Trading Profits shall be defined as the sum of i) the net of any profits
or losses realized by all trades closed out during the fiscal quarter, and ii)
the net of any unrealized profits and losses on open positions as of the end of
the fiscal quarter, minus, iii) the net of any unrealized profits and losses on
open positions as of the end of the preceding fiscal quarter, iv) all brokerage
commissions and charges, and management fees paid during the fiscal quarter, v)
cumulative net realized losses, if any, carried over from previous fiscal
quarter, and vi) brokerage commissions accrued for open positions as of the end
of the fiscal quarter. If the sum of i) through vi) for any fiscal quarter is
negative, such amount shall be the cumulative net realized loss for the next
fiscal quarter. In the event of a withdrawal from the Account Equity by the
Client at a time when there is a cumulative net realized loss, the amount
thereof shall be reduced by an amount determined by multiplying the cumulative
net realized loss by a fraction, the numerator of which shall be the withdrawal
and the denominator shall be the Account Equity prior to giving affect to the
withdrawal.
   
When due, the Advisor will submit an invoice to the Client’s Clearing Broker for
the amount of management and performance fees owed, if any. The Client agrees
that, upon receipt of the invoice, the Clearing Broker may pay the Advisor the
fee by deducting such amount from the account pursuant to the Client’s written
authorization to the Clearing Broker to make such payments. In the event that
funds on deposit in the account are not sufficient to make payment of any fee,
the Client agrees to make prompt payment of any deficit directly to the Advisor
upon written notice thereof. The Client shall execute such forms as are
necessary to authorize the Clearing Broker to pay the fees from the account upon
receipt of the invoice and guarantees payment to the Advisor if the Clearing
Broker does not complete payment. Neither management nor performance fees, if
any, paid to the Advisor will be rebated by virtue of subsequent losses.
  ____________________ * Confidential material redacted and filed separately
with the Commission.

 
 
Exhibit 10.1
-3-

--------------------------------------------------------------------------------

 

    13)
The Client recognizes that the Advisor will transmit orders to the Clearing
Broker or Executing Broker but will not directly execute such orders. The
Advisor’s responsibilities with respect to any of the Client’s transactions
shall be fulfilled at the time that complete order has been transmitted to the
Clearing Broker or Executing Broker. The Advisor shall not be responsible for
any acts, omissions or errors of the Clearing Broker or Executing Broker in
executing such orders or for errors in transmission of such orders or for losses
arising from counterparty, clearing house, or brokerage firm failure. The Client
authorizes the Clearing Broker to forward copies to the Advisor of any
confirmations, statements or reports sent by the Clearing Broker to the Client.
The Client understands that the Clearing Broker, rather than Advisor, will have
full custody of the Client’s funds and futures and foreign exchange market
positions.
  14)
The Client agrees that the Advisor’s trading and portfolio management methods
and trading positions are valuable proprietary assets of the Advisor and only
for the benefit of this account. Such proprietary information may not be
disclosed to any other party under any circumstances without the prior written
consent of the Advisor.
  15)
The Advisor’s services are not rendered exclusively for the Client, and the
Advisor shall be free to render similar services to others.
  16)
The Client agrees to inform the Advisor immediately if the Client is
dissatisfied with the Advisor’s decisions or actions, or if the Client is
dissatisfied with the Broker’s handling of the account.
  17)
All notices to either party shall be in writing to such party at the address
appearing in this Agreement. Either party may designate any other address to
which notices to such party shall be sent. Such notices shall be effective at
the time of receipt.
  18)
This Agreement may not be assigned by the Client or the Advisor and shall be
binding upon the parties hereto, their heirs, respective legal representatives,
successors and assigns. This Agreement and its enforcement shall be governed by
the laws of the State of California, and the Client agrees that the State of
California shall have jurisdiction with respect to disputes concerning the
account and that the Client shall not bring suit in any jurisdiction other than
California and in turn that the Client shall be subject to personal jurisdiction
in California in the event of action by the Advisor.
  19)
In the event that any provisions of this Agreement are invalid for any reason
whatsoever, all other conditions and provisions of this Agreement shall,
nevertheless, remain in full force and effect.
  20)
This Agreement constitutes the entire agreement between the parties, and no
modifications or amendments of this Agreement shall be binding unless in writing
and signed by the participants hereto.
  21)
The parties agree that any dispute between them relating to the subject matter
of this Agreement, other than a dispute involving “claim or grievance” (as
defined under the optional arbitration provision set forth below), or
counterclaim arising out of a claim or grievance, shall be settled and
determined by arbitration before the National Futures Association (“NFA”), or,
if the NFA declines to arbitrate the dispute, before the American Arbitration
Association or such other forum agreed upon between the parties whose rules
provide for “fair and equitable procedure” (as defined in Commodity Futures
Trading Commission Rule 180.2). If a “claim or grievance,” or counterclaim with
respect thereto, is to be arbitrated hereunder, the OPTIONAL Arbitration of
Claims and Grievances Agreement set forth on the accompanying page should be
signed; otherwise “claims and grievances,” and counterclaims with respect
thereto, will be subject to adjudication to other forums.
 

 
 
Exhibit 10.1
-4-

--------------------------------------------------------------------------------

 

    22)
The Client hereby acknowledges the receipt of a copy of the Welton Global
Directional Portfolio Account Document dated April 30, 2008, describing the
investment program pursuant to which the account will be directed and the
past-performance of such program and further acknowledges the understanding of
the contents of the document.
  23)
The Client represents that it is a “Qualified Eligible Person” as defined under
Rule 4.7 of the regulations promulgated under the Commodity Exchange Act and
hereby consents to the account being treated as “exempt.”
  24)
The Advisor obtains nonpublic personal information about clients from their
account opening documentation. None of such information is disclosed except as
necessary in the course of administering the account – and then only subject to
customary undertakings of confidentiality. Access to such information is
restricted to the fullest extent permitted by law. The Advisor’s “Privacy
Policy” is reasonably designed to: (i) ensure the security and confidentiality
of the Client’s records and information; (ii) protect against any anticipated
threats or hazards to the security or integrity of the Client’s records and
information; and (iii) protect against unauthorized access to or use of the
Client’s records or information that could result in substantial harm or
inconvenience to the Client.
  25)
The Client authorizes the Clearing Broker named above to deduct from the
undersigned’s futures trading account and pay directly to the Advisor such
management and performance fees that shall become due and owing to the Advisor
under the terms of this Agreement. The Advisor shall be solely responsible for
determining the amount of such fees, and such fees shall be paid upon receipt of
the Advisor invoice. This fee payment authorization shall remain in effect until
terminated in writing by the undersigned.
 

                   
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written on the first page of this Agreement.
    Welton Investment Corporation     Client(s): ADF Trading Company I, LLC    
Eastwood Building             San Carlos between 5th and 6th     Address: c/o
Aspen Diversified Fund LLC     P.O. Box 6147       1230 Peachtree Street, N.E.  
  Carmel, California 93921-6147       Suite 1750             Atlanta, GA 30309  
    /s/ David S. Nowlin 11/26/08     /s/ Jeremy L. Standrod 11/26/08    
Principal Date     Signature Date       Chief Compliance Officer       Managing
Partner,               Aspen Partners, Ltd.,               Managing Member of
the Aspen Diversified Fund LLC  

 
 
Exhibit 10.1
-5-

--------------------------------------------------------------------------------

 